Case 2:20-cr-00155-VAP Document 137 Filed 06/29/21 Page 1 of 4 Page ID #:1252




  DHILLON LAW GROUP
  David A. Warrington
  Dwarrington@dhillonlaw.com
  177 Post Street, Suite 700
  San Francisco, CA 94108
  Telephone: (703) 328-5369
  Facsimile: (415) 520-6593
  Attorney for Defendant Imaad Shah Zuberi


                       UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                                  Case No.: 2:19-cr-00642-VAP
                                       No.: 2:20-cr-00155-VAP
  UNITED STATES OF AMERICA,
                                  EMERGENCY EX PARTE
           Plaintiff,             APPLICATION FOR TWO WEEK
                                  EXTENSION OF REPORT DATE
                                  DURING MEDICAL RECOVERY
      v.
                                  AND FURTHER TESTING;
                                  DECLARATIONS OF SHAUN S.
  IMAAD SHAH ZUBERI,              DANESHRAD, MD, FACC AND
           Defendant.             WILLA RAO

                                         The Honorable Virginia A. Phillips

                                         CURRENT SURRENDER DATE:
                                         JUNE 30, 2021 @ 10:00 a.m.

                                         PROPOSED SURRENDER DATE:
                                         JULY 14, 2021 @ 1:00 p.m.

                                         EMERGENCY RULING
                                         REQUESTED BY 9:00 A.M.
                                         ON JUNE 30, 2021




                                 1
    EX PARTE APPLICATION FOR MOTION FOR TEMPORARY REMOVAL OF
                        MONITORING DEVICE
Case 2:20-cr-00155-VAP Document 137 Filed 06/29/21 Page 2 of 4 Page ID #:1253



                                            APPLICATION
             On June 16, 2021, Defendant Imaad Zuberi fell into a diabetic hyperosmotic
  coma while spending time with his family. 1 He became unconscious and began having
  seizures. 2 When the first responders arrived within five minutes, Mr. Zuberi was not
  breathing. 3 They managed to revive him and took him to Arcadia Methodist Hospital.
             Mr. Zuberi was admitted to the critical care unit at the hospital and was treated
  for being in a diabetic hyperosmotic state, the result of uncontrollable problems with his
  diabetes. 4 While he was hospitalized, Mr. Zuberi continued to have major health
  events, including more seizures and respiratory failure, which led to him being
  intubated and put on a ventilator. 5 Mr. Zuberi was hospitalized for nine consecutive
  days.
             On the condition that he stay on bedrest for at least ten days and seek the
  appropriate follow up care with his primary care doctor, Mr. Zuberi was allowed to
  check out of the hospital on Friday, June 25, 2021. 6
             This afternoon, Mr. Zuberi’s petition for release pending appeal was denied by
  the Ninth Circuit Court of Appeal, and this Court ordered Mr. Zuberi report to the
  United States Marshals, in order to be transferred to his designated facility in
  Leavenworth, Kansas, by 10:00 am, June 30, 2021 (Wednesday). 7
             At the time of this filing, Mr. Zuberi is still suffering from these health issues.
  He has difficulty walking on his own. When he walks, it is with great pain and effort.
  Mr. Zuberi is still recovering his balance, which also impacts his ability to move about.

  1   See Declaration of Shaun S. Daneshrad, MD, FACC at ¶ 4; Declaration of Willa Rao at ¶ 1-2.
  2   Rao Declaration ¶ 2.
  3   Id. at ¶ 3.
  4   See Dkt. 394-2. All docket references are to the docket in No. 19-00642-VAP.
  5   See Daneshrad Declaration at ¶ 4.
  6   Id. at ¶ 4.
  7   See Dkt. 396.
Case 2:20-cr-00155-VAP Document 137 Filed 06/29/21 Page 3 of 4 Page ID #:1254



  The stress of his health events and his subsequent treatment has led to Mr. Zuberi losing
  a significant percentage of his bodyweight, which exacerbates the other serious health
  conditions he has, including diabetes, kidney disease, and heart rhythm problems. 8
           Without further testing and treatment, Mr. Zuberi’s primary care physician
  “cannot conclude whether it is safe for Mr. Zuberi to embark on this multiday trip to
  [UPS Leavenworth in] Kansas in an uncontrolled environment before receiving the
  proper testing and necessary changes to his medication or further medical intervention
  to prevent him from going into a diabetic hyperosmotic state while en route to Kansas.”
  Until more tests can be performed, Mr. Zuberi is at risk of suffering future health
  complications such as what occurred on June 16, 2021.
           Reporting to the Marshals to begin his sentence at 10:00 am tomorrow morning
  would be greatly injurious to Mr. Zuberi’s health given his fragile condition and the
  taxing process of being transported through the Bureau of Prisons transport system
  from Los Angles, California to his designated facility in Leavenworth, Kansas. To
  avoid further health complications, Mr. Zuberi respectfully requests a short, two-week
  extension to his report date so he can continue recovering and obtain further tests and
  treatment.

                                       CONCLUSION
           For the foregoing reasons, we respectfully request the Court enter an emergency
  order extending Mr. Zuberi’s report date to July 14, 2021 at 1:00 p.m. Given his
  current report date tomorrow (Wednesday) at 10:00 a.m., Mr. Zuberi requests an
  expedited ruling from the Court by 9:00 a.m. tomorrow (June 30).




  8   See Daneshrad Declaration at ¶ 5.
Case 2:20-cr-00155-VAP Document 137 Filed 06/29/21 Page 4 of 4 Page ID #:1255




  Dated: June 29, 2021                     Respectfully submitted,

                                           DHILLON LAW GROUP
                                           By: David A. Warrington
                                           David A. Warrington

                                           Counsel for Defendant
                                           Imaad Shah Zuberi
